Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-19 and with traverse of Species D1, claims 1-10 in the reply filed on 7/5/2022 is acknowledged. In consideration of Applicant’s traverse, claims 1-19 all claim the features in Fig. 2. the Restriction Requirement is withdrawn. Specifically, the claims 11-19 are no longer considered as restricted. 
Claim Status
Claims 1-19 and 21 are pending.
Claim 20 is canceled by Applicant. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhenxing Bi et al., (US 2020/0287039 A1, hereinafter Bi).
Regarding claim 1, Bi discloses a semiconductor transistor device (in Fig. 11A), comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Bi’s Fig. 11A, annotated. 
a channel structure (nanosheet layers 114, 116, 118); 
a gate structure (metal gate stack 802) wrapping around the channel structure (114, 116, 118); 
a first source/drain epitaxial structure (S/D region 520, epitaxially grown described in [0042]) and a second source/drain epitaxial structure (S/D region 530) disposed on opposite endings of the channel structure (114, 116, 118), the second source/drain epitaxial structure (530) having a concave bottom surface (as shown in Fig. 11A); and 
a back-side source/drain contact (bottom metal layer 402 contacts back-side S/D region 520) disposed under the first source/drain epitaxial structure (520).  
Regarding claim 2, Bi discloses the semiconductor transistor device of claim 1,
wherein the first source/drain epitaxial structure (520) has a concave bottom surface (as shown in Fig. 11A) contacting the back-side source/drain contact (402).  
Regarding claim 8, Bi discloses the semiconductor transistor device of claim 1,
wherein the channel structure (114, 116, 118) comprises a stack of semiconductor nanowires (114, 116, 118 are made of semiconductor described in [0035]).  
Regarding claim 10, Bi discloses the semiconductor transistor device of claim 1,
further comprising an inner spacer (502) separating with the gate structure (802) from the first source/drain epitaxial structure (520) and the second source/drain epitaxial structure (530).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-12, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhenxing Bi et al., (US 2020/0287039 A1, hereinafter Bi) in view of Qingqing Liang et al., (US 11,081,559 B1, hereinafter Liang).
Regarding claim 9, Bi discloses the semiconductor transistor device of claim 1, further comprises:
a gate contact (gate contact 1214 described in [0052])
Bi does not expressly disclose a front-side interconnect structure disposed over the gate structure (802) and electrically connected to the gate structure (802) through the gate contact (1214); and a back-side interconnect structure disposed under the first source/drain epitaxial structure (520) and electrically connected to the first source/drain epitaxial structure (520) through the back-side source/drain contact (402).  
	However, in the same semiconductor device field of endeavor, Liang discloses a transistor 302 comprises gate region 320 and source region 340 and drain region 342 in Fig. 3. Frontside conductive traces 112 (front-side interconnect structure) disposed over the gate region 320 and electrically connected to the gate region 320 through frontside conductive vias; and a backside conductive trace 116 (back-side interconnect structure) disposed under the source region 340 and electrically connected to the source region 340 through a backside contact 206. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement frontside and backside interconnect structures on Bi’s device according to Liang’s teaching to make electrical connection on both frontside and backside to make smaller and fast device as described in Col. 1, line 11-14 by Liang. 
Regarding claim 11, Bi discloses a semiconductor transistor device (in Fig. 11A), comprising: 
a channel structure (nanosheet layers 114, 116, 118); 
a gate structure (metal gate stack 802) wrapping around the channel structure (114, 116, 118); 
a first source/drain epitaxial structure (S/D region 520, epitaxially grown described in [0042]) and a second source/drain epitaxial structure (S/D region 530) disposed on opposite endings of the channel structure (114, 116, 118), the second source/drain epitaxial structure (530) having a bottom surface (bottom surface of the 530) locating higher than a bottom surface of the gate structure (bottom surface of the 802); 
a gate contact (gate contact 1214 described in [0052]) disposed on the gate structure (802); and 
Bi does not expressly disclose a back-side dielectric cap disposed under and extended along the second source/drain epitaxial structure (530).  
However, in the same semiconductor device field of endeavor, Liang discloses a transistor 302 comprises gate region 320 and source region 340 and drain region 342 in Fig. 3. Frontside conductive traces 112 (front-side interconnect structure) disposed over the gate region 320 and electrically connected to the gate region 320 through frontside conductive vias; and a backside conductive trace 116 (back-side interconnect structure) extended thought a substrate 104 disposed under the source region 340 and electrically connected to the source region 340 through a backside contact 206. The substrate 104 have an insulator layer including dielectric region shown in Fig. 6 described in Col. 4, line 56-62. Therefore, the dielectric region of the substrate 104 functions as a back-side dielectric cap disposed under and extended along the source and drain regions 340, 342.



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Liang’s Fig. 3, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a dielectric cap under and extended along the source and drain regions on Bi’s device and the Liang’s frontside and backside interconnect structures on Bi’s device according to Liang’s teaching to make electrical connection on both frontside and backside to make smaller and fast device as described in Col. 1, line 11-14 by Liang. 
Regarding claim 12, Bi modified by Liang discloses the semiconductor transistor device of claim 11, further comprises:
wherein the bottom surface of the second source/drain epitaxial structure (the Bi’s bottom surface of the 530 in Fig. 11A) has a concave shape along a first direction (left-right) from the first source/drain epitaxial structure (Bi’s 520) to the second source/drain epitaxial structure (Bi’s 530) and along a second direction (in-out of paper) perpendicular to the first direction.  
Regarding claim 14, Bi modified by Liang discloses the semiconductor transistor device of claim 11,
wherein the back-side source/drain contact (Bi’s 402) has a top surface locating higher than the bottom surface of the gate structure (the Bi’s bottom surface of the 802).  
Regarding claim 16, Bi modified by Liang discloses the semiconductor transistor device of claim 11, wherein the gate structure (Bi’s 802) comprises:
a gate electrode (Bi’s 802); and 
a gate dielectric (Bi’s hight-k gate dielectric 804) between the gate electrode (Bi’s 802) and the channel structure (Bi’s 114, 116, 118).  
Regarding claim 17, Bi modified by Liang discloses the semiconductor transistor device of claim 11,
wherein the channel structure (Bi’s 114, 116, 118) comprises a stack of semiconductor nanowires (Bi’s 114, 116, 118 are made of semiconductor described in [0035]).
Regarding claim 18, Bi modified by Liang discloses the semiconductor transistor device of claim 11,
further comprising an inner spacer (Bi’s 502) separating with the gate structure (Bi’s 802) from the first source/drain epitaxial structure (Bi’s 520) and the second source/drain epitaxial structure (Bi’s 530).  
Regarding claim 19, Bi modified by Liang discloses the semiconductor transistor device of claim 11,
wherein the back-side dielectric cap (modified by Liang’s dielectric region of the substrate 104 Fig. 3 as addressed in claim 11) comprises SiO2, SiN, SiCN, SiOCN, Al2O3, AlON, ZrO2, HfO2, or combinations thereof (comprises SiO2 described in Liang’s Col. 4, line 56-62).  

Allowable Subject Matter
Claims 3-7, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1, or base claim 11 and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 3, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor transistor of claim 2, “further comprising a first dielectric liner disposed along a sidewall of the back-side source/drain contact” as recited in claim 3, in combination with the remaining features of base claim 1 and intervening claim 2.
Regarding claim 4-7, as this inherit the allowable subject matter from claim 3.
Regarding claim 13, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor transistor of claim 11, “wherein the back-side dielectric cap laterally extends under and contacting the gate structure” as recited in claim 13, in combination with the remaining features of base claim 11.
Regarding claim 15, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor transistor of claim 11, “further comprises a first dielectric liner disposed between the back-side source/drain contact and the back-side dielectric cap; and a second dielectric liner disposed between the first dielectric liner and the back-side dielectric cap and extended along the second source/drain epitaxial structure and the gate structure” as recited in claim 15, in combination with the remaining features of base claim 11.

	Reasons for Allowance
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 21, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor transistor device in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2020/0287039 A1 to Bi in combination of US 11,081,559 B1 to Liang) substantially teach some of following limitations:
Bi discloses a semiconductor transistor device (in Fig. 11A), comprising: 
a channel structure (nanosheet layers 114, 116, 118) comprising a plurality of semiconductor layers (114, 116, 118 are made of semiconductor described in [0035]) one stacked over another; 
a metal gate structure (metal gate stack 802) disposed over the channel structure (114, 116, 118) and separating the plurality of semiconductor layers (114, 116, 118); 
inner spacers (502) disposed on opposite sides of the plurality of semiconductor layers (114, 116, 118);
a first source/drain epitaxial structure (S/D region 520, epitaxially grown described in [0042]) and a second source/drain epitaxial structure (S/D region 530) disposed on opposite endings of the channel structure (114, 116, 118), the second source/drain epitaxial structure (530) having a recessed bottom surface with a concave shape (as shown in Fig. 11A); and 
a back-side source/drain contact (bottom metal layer 402 contacts back-side S/D region 520) disposed under and contacting the first source/drain epitaxial structure (520),
However, Bi in combination of Liang does not teach the limitations of “a back-side dielectric cap disposed at a bottom surface of the metal gate structure and the recessed bottom surface of the second source/drain epitaxial structure” as recited in claim 21. Therefore, the claim 21 is allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898